Citation Nr: 0421148	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for hypertension  to 
include as due to diabetes mellitus and/or secondary to 
exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.  Specifically, the RO denied service connection for 
diabetes mellitus associated with herbicide exposure and 
hypertension as secondary to service-connected diabetes 
mellitus associated with herbicide exposure.  


FINDINGS OF FACT

1.  The veteran did not have "Service in the Republic of 
Vietnam" and the provisions for presumptive service 
connection based on herbicide exposure are not applicable in 
this case.  

2.  Diabetes mellitus was not shown during active service or 
during the initial post-service year and competent medical 
evidence or record does not relate diabetes mellitus to 
active service.  

2.  Hypertension was not shown during active service or 
during the initial post-service year and competent medical 
evidence or record does not relate hypertension to active 
service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred, and 
is not proximately due to or the result of a service-
connected disability, and is not due to herbicide exposure in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), a notice of the 
Veterans Claims Assistance Act (VCAA) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
that the VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.  

Here, a VCAA letter was sent to the veteran in January 2002, 
before the rating decision in April 2002.  Moreover, in the 
VCAA letter and a September 2002 SOC, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  The discussions 
in the rating decision, statement of the case (SOC), and 
supplemental statement of the case (SSOC) have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Thus, the Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and statements from the veteran.  
There is no indication of relevant and outstanding records 
that should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
Here, the veteran has not been afforded a VA examination 
related to his diabetes mellitus or hypertension and based on 
the discussion below, the Board finds that an examination is 
not necessary.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to veteran in developing the 
facts pertinent to his claims is required to comply with the 
duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran contends that he developed diabetes mellitus and 
subsequently hypertension as a result of his service, 
specifically due to his exposure to Agent Orange in Vietnam.  
According to the veteran, his duties in the Navy, off the 
shores of and in support of Vietnam, exposed him to 
herbicides.   

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Where there is a chronic disease shown as such in so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as diabetes 
mellitus or hypertension to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2003).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103(Dec. 27, 2001).  Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  Previously, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. 
§ 3.313(a) (2003).  

The phrase "Service in the Republic of Vietnam" is not 
clearly defined for the purposes of determining whether or 
not a veteran had service in Vietnam.  However, in discussing 
similar language found in 38 U.S.C.A. § 101(29)(A), the VA 
General Counsel held that service in a deep-water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2002).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to AO.  Brock v. Brown, 
10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 

Diabetes mellitus

A review of service documents reflects that the veteran had 
active duty in the U.S. Navy from February 1970 to February 
1972.  He was aboard the destroyer U.S.S. Bausell.  On an 
Agent Orange clinical record completed in July 1992, the 
veteran reported that his service included moving all over 
the coast of Vietnam.  The service personnel records do not 
show that the conditions of his service involved duty or 
visitation in the Republic of Vietnam. Added to the record in 
2002 was a letter of commendation from the Commanding Officer 
of the U.S.S. Bausell dated in 1971.  This record describes 
the veteran's duties while deployed with the U.S. 7 fleet.  
His duties included escort of attack aircraft carries, Naval 
gunfire support, and infiltration trawler surveillance.  He 
performed general deck maintenance, conducted many evolutions 
of seamanship including some 41 underway replenishments, and 
anchored the ship 37 times.  However, the veteran does not 
contend that he set foot in Vietnam.  

In this case, the evidence shows that the presumption in 
favor of service connection for diabetes mellitus based on 
exposure to herbicides is not applicable in this case.  
Although diabetes mellitus is one of the presumptive diseases 
listed at § 3.309(e), the evidence must also demonstrate that 
the veteran had "Service in the Republic of Vietnam" in 
order for the presumption to apply.  38 C.F.R. 
§§ 3.307(a)(6), 3.13(a).  
Therefore, without evidence that the veteran was ever present 
in the Republic of Vietnam or that he ever came nearer to 
Vietnam than offshore in a deep-water vessel, exposure to 
Agent Orange cannot be presumed, and the provisions of 38 
C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) do not pertain to 
this appeal.  See also McCartt v. West, 12 Vet. App. 164, 168 
(1999) (both service in the Republic of Vietnam and diagnosis 
of one of the listed diseases pursuant to 38 C.F.R. § 
3.309(e) are required to establish entitlement to the 
presumption of exposure to herbicide agent in service).  

The next question is whether service connection for diabetes 
mellitus is warranted on another basis.  

In this case, the service medical records do not show 
treatment for or a diagnosis of diabetes mellitus.  In fact, 
the veteran does not contend that he had been diagnosed with 
diabetes mellitus during active service.  

The Board finds that the veteran was not diagnosed with a 
presumptive disease during his initial post-service year 
based upon 38 C.F.R. § 3.309(a).  The Board notes that a 
diabetes mellitus is a presumptive disease under section 
3.309(a).  However, the veteran does not contend and the 
medical evidence does not show that he had been diagnosed 
with diabetes mellitus during his initial post-service year.  
Consequently, a presumption in favor of service connection 
for chronic disease manifest during the initial post-service 
year is not for application.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Post service VA records are of records dated from 1992 
through 2002.  These documents reflect diagnoses of diabetes 
mellitus or hypertension since the early 1990s.  Also of 
record are copies of medical treatises, to include a 
newspaper article, one which relates diabetes mellitus to 
Agent Orange exposure.  Thus, the veteran was initially 
diagnosed with diabetes mellitus, more than 20 years after 
his military service.  Moreover, the medical evidence of 
record does not suggest any link between service and the 
veteran's current diabetes mellitus.  Thus, service 
connection for diabetes mellitus on a direct service 
connection basis or on a presumptive basis is not warranted.  

Further, as to the newspaper report which links diabetes 
mellitus to Agent Orange exposure, it is noted that this 
submission is general in nature and does not address the 
specific facts of the veteran's claim before the Board.  As 
noted above, it is not sufficiently shown that the veteran 
was actually exposed to herbicides in Vietnam.  Thus, this 
evidence is insufficient to establish the element of medical 
nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

The only evidence linking any of his current diabetes to 
active service consists of statements from the veteran.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For these reasons, the Board finds that the veteran did not 
have "Service in the Republic of Vietnam" and the 
provisions for presumptive service connection based on 
herbicide exposure are not applicable in this case.  The 
Board also finds that diabetes is not show during active 
service or until many years after separation and the 
competent medical evidence does not relate post-service 
development of diabetes mellitus to any incident or event of 
active service.  

Given that diabetes mellitus was not demonstrated during 
service, that continuity regarding such a disability has not 
been demonstrated since military service, and that there is 
no medical evidence or opinion linking the veteran's diabetes 
mellitus to the veteran's service, the Board concludes that 
the preponderance of such evidence is against entitlement to 
service connection for diabetes mellitus.  See  Gilbert, 1 
Vet. App. 49.  The claim is denied.

Hypertension

As noted above, without evidence that the veteran was ever 
present in the Republic of Vietnam or that he ever came 
nearer to Vietnam than offshore in a deep water vessel, 
exposure to Agent Orange cannot be presumed, and the 
provisions of 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) do 
not pertain to this appeal.  See also McCartt v. West, 12 
Vet. App. 164, 168 (1999) (both service in the Republic of 
Vietnam and diagnosis of one of the listed diseases pursuant 
to 38 C.F.R. § 3.309(e) are required to establish entitlement 
to the presumption of exposure to herbicide agent in 
service).  

Based on the medical evidence of record, there is no medical 
notation of hypertension of record until a VA Agent Orange 
examination in July 1992.  Therefore, although the veteran 
has been diagnosed with hypertension in recent years, the 
medical record does not show that he has ever suffered from a 
disability that is included among the presumptive conditions 
in the governing regulation.

Furthermore, there is no basis for a direct service 
connection claim.  The service and the initial post service 
medical records are silent regarding the presence of 
hypertension.  In fact, there is no medical notation of 
hypertension of record until approximately 20 years after the 
veteran's service separation.  Further, there is no competent 
medical evidence of record relating the veteran's diagnosis 
of hypertension to his service.  

With all due respect to the veteran's contentions, he is not 
shown to be a medical expert and, for that reason, is not 
competent to express an authoritative opinion regarding an 
issue of medical causation or the diagnosis of a condition.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The 
veteran does not contend that he had symptoms of hypertension 
in service, symptoms of hypertension on a continuous basis 
following his service separation, or that a physician has 
related his hypertension to his service.  Moreover, the Board 
observes that there is no competent medical evidence of 
record that the veteran's current hypertension is related to 
his active service or any incident therein to include 
exposure to herbicides.  Thus, the Board finds that service 
connection for hypertension is not warranted on a direct 
basis, under the provisions of 38 C.F.R. § 3.303(d).  

The veteran has also claimed that hypertension should be 
service-connected because it is secondary to diabetes 
mellitus, which the veteran has claimed is service-connected 
itself.  This claim must be denied, because as shown above, 
the Board has determined that service connection is not 
warranted for diabetes mellitus.  Therefore, even if the 
veteran's hypertension is related to diabetes mellitus, it 
cannot be considered service-connected as secondary to 
diabetes mellitus, because the diabetes mellitus itself is 
not service-connected.  Therefore the Board finds that there 
is no basis for the veteran's hypertension to be secondarily 
service-connected, since the veteran's diabetes mellitus has 
not been found to be service-connected.  38 C.F.R. § 3.310(a) 
(2003); Allen, 7 Vet. App. 439

Given that hypertension was not demonstrated during service, 
that continuity regarding such a disability has not been 
demonstrated since military service, and that there is no 
medical evidence or opinion linking the veteran's 
hypertension to his veteran's service, the Board concludes 
that the preponderance of such evidence is against 
entitlement to service connection for hypertension.  See  
Gilbert, 1 Vet. App. 49.  The claim is denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for hypertension is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



